Title: To James Madison from James Monroe, 27 July 1817
From: Monroe, James
To: Madison, James


Dear SirPlattsburg July 27. 1817
I am so far on my route westward, after having extended my tour to the East, as far as Portland, whence I return’d to Dover in N Hamshire, & came thence, by Concord, & Hanover, into Vermont, at windsor, & by montpelier, & Burlington to this place. I visited yesterday Rouse’s point, which is within a few hundred yards of the boundary line. I met her⟨e⟩ Genl Brown, and to morrow we proceed, together, on the way to Sacketts harbour, whence I shall hasten forward, in the completion of my tour, as fast as possible.
I have encounter’d more difficulties in my tour than I had form’d any idea of. The pressure on me, from Bal: to Portland, by a crowded population, surpassed any thing, that I ever witnessed. It was manifest to me, that a desire, in the body of the people, to shew their attachment to our union, & to republican govt., of which they seem’d to be aware, there was just cause to entertain doubts, from the events of the late war, was their ruling motive. The most distinguishd in the opposition, in private life, seemed, to seize the opportunity, which my journey afforded them, to remove, by the most explicit & solemn declarations, impressions, of that kind, which they knew existed, and to get back into the great family of the union, & most of the leaders have held language of the same kind. Of the attachment of the people, to our union & govt., I have no doubt. Their mov’ment has been evidently, from the heart.
I expected to have travelled in the character of a private citizen, but soon found that I must either return home, or yield to the course which the public opinion dictated. I accomodated with the latter, but, so heavy, has been the pressure, on me, that I often fear’d it would overwhelm me. Genl. Brown says that I look better than when he saw me in March, and Mr Tillotson (who married a niece of Mrs Monroe) thinks that I have gained, since I left N. York. He is now here.
In many parts, I met, with some of our old friends & particularly in Vermont, all of whom, made the most friendly inquiries respecting you and Mr Jefferson.
In every quarter (except Boston) both parties united, which I deemed highly fortunate, on public as well as private considerations. At Boston, the union was declin’d by Genl. Dearbourne, Col: Austin (the old man) & some others, who presented a separate address. I did all that I could in my reply, to prevent that circumstance, injuring the republican cause, party, or those members personally.
It would require a vol: to give you a detaild sketch of the incidents of this tour. I shall reserve it for our future interview. I hope that you & Mrs Madison continue to enjoy good health. With great respect your friend
Jas Monroe
